Citation Nr: 1030130	
Decision Date: 08/12/10    Archive Date: 08/24/10

DOCKET NO.  07-23 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased rating for a right foot 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran; Spouse of Veteran; Son and Daughter of Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1944 
to July 1946.  The Veteran received a Purple Heart and a Combat 
Infantry Badge during his World War II service.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In a July 2005 rating decision, the RO granted service connection 
for PTSD, assigning a 30 percent rating.  The Veteran filed a 
notice of disagreement to the rating assigned.  In a September 
2006 rating decision, the RO increased the rating for PTSD to 50 
percent as of the date of service connection.  The Veteran later 
perfected the appeal of this issue.

In a December 2006 rating decision, the RO denied entitlement to 
a rating in excess of 10 percent for a right foot disability, 
characterized as "bony deformity, right calcaneus, residuals of 
gunshot wound," and entitlement to TDIU.  The Veteran perfected 
an appeal of these denials.

The Veteran and his spouse testified before a Decision Review 
Officer (DRO) at the RO in September 2007.  The Veteran and his 
son and daughter testified before the Board in August 2009.  
Copies of the transcripts of these hearings have been associated 
with the claims file.  At the time of the Board hearing, the 
Veteran submitted additional evidence, waiving initial 
consideration by the Agency of Original Jurisdiction (AOJ).  See 
38 C.F.R. § 20.1304.

In a June 2010 Written Brief Presentation, the 
representative requested that VA obtain an opinion 
regarding whether the Veteran's heart 
disability/hypertension was secondary to the service-
connected PTSD, as well as opinions regarding whether 
knee, hip, back, and right toe disabilities were 
aggravated by the service-connected right foot disability.  
The representative also raised the issue of left heel 
bursitis.  The Board is cognizant that the RO, in a July 
2005 rating decision, denied service connection for left 
knee, left leg, and right leg disabilities; the RO also 
denied entitlement to service connection for a right great 
toe disability in a September 2006 rating decision.  These 
denials became final.  The RO is directed to take 
appropriate action regarding these service connection 
claims.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The service-connected PTSD is manifested by occupational and 
social impairment with reduced reliability and productivity; PTSD 
is not manifested by occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, thinking, or mood.

3.  The right foot disability is moderate in severity; there is 
not retained shrapnel; there is not residual muscle disabilities; 
there is a residual painful scar.

4.  The Veteran is not unemployable due to service-connected 
disability.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for PTSD 
are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-
4.16, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an increased rating for a right foot 
disability, currently rated as 10 percent disabling, are not met; 
a separate 10 percent rating for residual scar is warranted.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 
4.56, 4.71a, Diagnostic Code 5284, 4.73, Diagnostic Codes 5310-
5312, 4.118, Diagnostic Code 7804 (2009).

3.  The criteria for entitlement to TDIU due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the Veteran in June 2005 (PTSD), September 2006 (right 
foot and TDIU), and June 2008 (provided the rating criteria 
currently used to rate the PTSD and right foot disability).  The 
letters provided information as to what evidence was required to 
substantiate the claims and of the division of responsibilities 
between VA and a claimant in developing an appeal.  The RO, in 
the September 2006 letter, informed the Veteran of what type of 
information and evidence was needed to establish a disability 
rating and effective date for the right foot disability and TDIU 
claims.  The Board is aware that no letter was issued that 
addressed the establishing of an effective date for the PTSD 
claim.  Neither the Veteran, nor his representative, have 
indicated any prejudice caused by this error, in this claim 
stemming from a claim for service connection.  See Goodwin v. 
Peake, 22 Vet. App. 128 (2008); Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The June 2008 VCAA notification letter was issued to the Veteran 
after the rating decisions on appeal were issued.  In Pelegrini 
v. Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable AOJ decision on a claim 
for VA benefits.   The RO cured the timing defect by providing 
complete VCAA notice together with re-adjudication of the claims, 
as demonstrated by the August 2008 statement of the case.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) 
(validating the remedial measures of issuing fully compliant VCAA 
notification and re-adjudicating the claim in the form of a 
statement of the case to cure timing of notification defect).  As 
neither the Veteran, nor his representative, have indicated any 
prejudice caused by this error, or any other existent error, the 
Board finds no basis for finding prejudice against the Veteran's 
appeal of the issues adjudicated in this decision.  See Shinseki 
v. Sanders, 129, S. Ct. 1696 (U.S. 2009).  Based on the 
foregoing, adequate notice was provided to the Veteran prior to 
the transfer and certification of his case to the Board and 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

Next, VA has a duty to assist the Veteran in the development of 
the claims.  To that end, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claims for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R.  § 
3.159 (2009).  

The claims file contains VA treatment records and private 
treatment records.  The RO sought disability records from the 
Social Security Administration (SSA), but SSA notified VA that 
the records had been destroyed.  The RO notified the Veteran that 
the SSA records were unavailable.

The Veteran underwent VA examinations that evaluated the service-
connected disabilities.  There are VA opinions of record 
regarding the effect of the service-connected disabilities on the 
Veteran's ability to work.  In an August 2009 VA Form 646, the 
Veteran's representative contended that the Veteran's 
disabilities had worsened since evaluated in July 2005, with the 
representative writing that this was the time of the last 
evaluations.  The Veteran, however, had been provided VA 
examinations for the service-connected disabilities in February 
2008.  The Board finds that the examinations are adequate for 
rating purposes and to adjudicate the TDIU claim.  See 38 C.F.R. 
§§ 3.326, 3.327.  

During the Board hearing, the undersigned Acting Veterans Law 
Judge sought to identify, through questions, the Veteran's 
current treatment for the service-connected disabilities and 
discussed, with specifics, the issues before the Board and the 
factual issues relevant to the claims.  Review of the transcript 
reveals that the undersigned, with the Veteran and his 
representative, focused on the factual issues that would need to 
be substantiated to grant the issues on appeal.

The Board finds that all necessary development has been 
accomplished and, therefore, appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  For the above reasons, no further notice or assistance 
to the Veteran is required to fulfill VA's duty to assist the 
Veteran in the development of the claims.  Accordingly, the Board 
will now turn to the merits of the Veteran's claims. 

The Veteran asserts that his service-connected disabilities are 
more severe than contemplated by the current ratings.  Further, 
the Veteran asserts that the service-connected PTSD and foot 
disability cause him to be unemployable.  The PTSD is rated as 50 
percent disabling and the foot disability is rated as 10 percent 
disabling, resulting in a 60 percent combined rating.  See 
38 C.F.R. § 4.25.  This decision, as discussed below, grants an 
additional separate 10 percent rating for a residual scar.  With 
this grant, the combined rating remains 60 percent.  See 
38 C.F.R. § 4.25.  The Board will discuss each issue on appeal 
separately.

PTSD

The Veteran's claim for a higher rating for PTSD stems from the 
grant of service connection.  As noted, the disability is 
currently rated as 50 percent disabling.  In his July 2007 VA 
Form 9, the Veteran wrote that he had continuous panic attacks, 
and the Veteran was unable to function independently.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991). 

The Veteran has challenged the initial disability rating by 
seeking appellate review of the RO's initial evaluations because 
of his dissatisfaction with it as being too low.  Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).   Separate ratings may be 
assigned for separate periods of time based on the facts found, a 
practice known as "staged" rating.  See Fenderson, 12 Vet. App. 
at 126.  The Board gives consideration to all the evidence of 
record from the date of the claim.  See Fenderson, 12 Vet. App. 
at 126, 127.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The regulations also provide 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21

PTSD is rated under Diagnostic Code 9411 and is evaluated under 
the General Rating Formula for Mental Disorders found at 38 
C.F.R. § 4.130.  The Rating Formula reads as follows:

100% Total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish 
and maintain effective relationships.  

50% Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; difficulty in establishing 
effective work and social relationships.

The specified factors for each incremental psychiatric rating are 
not requirements for a particular rating but are examples 
providing guidance as to the type and degree of severity, or 
their effects on social and work situations.  Thus, any analysis 
should not be limited solely to whether the symptoms listed in 
the rating scheme are exhibited; rather, consideration must be 
given to factors outside the specific rating criteria in 
determining the level of occupational and social impairment.  See 
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

The Veteran underwent an initial VA psychiatric examination in 
July 2005.  The examiner wrote that the Veteran had a high school 
education.  The examiner wrote that the Veteran tended to 
minimize the degree of discomfort and disability.  The Veteran 
recalled his alert, anxious, and apprehensive mood at work "as 
he dealt with some degree of danger there."  The examiner wrote 
that the Veteran's sleep disturbance had been extreme over the 
years and described nightmares.  The examiner wrote that the 
Veteran had occasional outbursts and that the Veteran "checks 
out noises."  The Veteran denied suicidal thoughts.  The 
examiner indicated that the Veteran was concerned about memory 
problems.  When he worked, the Veteran was able to keep a 
schedule to perform his work satisfactorily and to get along 
reasonably well with the co-workers.  The Veteran had been 
married for 53 years.  The Veteran showed very comfortable, 
pleasant feelings about his family life.

Mental status examination did not reveal a basic memory problem, 
but the examiner wrote that the Veteran was so nervous and 
agitated that concentration was impaired and that there were 
difficulties in recalling what was recorded in memory.  The 
examiner wrote that poor concentration was also shown in the 
Veteran's speech, with the Veteran losing focus.  The Veteran's 
mood was highly anxious and irritable with some depression.  
Diagnosis was chronic PTSD.  Under Axis IV, the examiner found 
that the Veteran's Global Assessment of Functioning (GAF) score 
was 54, based on moderate symptoms and impairments.

The Veteran underwent an additional VA psychiatric examination in 
October 2006.  The examination was completed by the same examiner 
who completed the initial examination.  He noted that he reviewed 
the claims file and interviewed the Veteran.  The examiner wrote 
that the Veteran wanted to take a positive outlook to life, and 
the examiner again noted that the Veteran's self-report tended to 
minimize the severity of the illness.  The Veteran detailed to 
the examiner his combat experiences and his intrusive thoughts.  
The examiner wrote that serious symptoms and impairments of PTSD 
continued and impaired all aspects of the Veteran's life.  The 
examiner detailed the Veteran's continued problems with sleep, 
nightmares, and concentration.  The examiner wrote that the 
Veteran's lack of desire for any activity suggested depression.  
The examiner wrote that the Veteran did not really have a social 
life, but when he felt up to it, the Veteran may go to church.  

The mental status examination revealed that the Veteran was 
dressed in clean, casual clothing.  Psychomotor activity was 
mildly agitated, and there was pressure of speech, which was 
poorly focused and tended to ramble.  The Veteran's mood was both 
depressed and anxious.  Memory and concentration were impaired.  
The examiner noted that the Veteran had never had mental health 
treatment.  The examiner's diagnosis was of severe symptoms and 
impairments of PTSD that limit the Veteran's ability to function 
in all aspects of life.  The examiner noted that most impressive 
was the intensity and persistence of the intrusive memories, and 
wrote that the sleep disturbance was also severe.  The examiner 
opined that the loss of concentration prevented the Veteran from 
being effective in productive activities.  The examiner assigned 
a GAF score of 41.  

The Veteran underwent another VA psychiatric examination in 
February 2008, performed by a different examiner.  She noted 
review of the claims file.  The Veteran reported that he had a 
right hemisphere stroke in 2007 and continued to have significant 
pain related to shingles.  The Veteran was currently in a 
wheelchair.  The Veteran reported continued sleep problems and 
nightmares, as well as intrusive memories.  The Veteran continued 
to check and recheck door locks at night.  The Veteran continued 
to isolate and have little social life, which had diminished more 
due to his recent health problems.  The examiner wrote, that over 
the years, the Veteran set up his life in such a way to be rather 
isolative.  The Veteran was noted to have rather vague suicidal 
ideation due to having no relief in his level of pain, and 
acknowledged homicidal ideation in the past, but not 
significantly since his last VA psychiatric examination.  

During the mental status examination, the Veteran reported that 
his mood was irritable and sometimes sad.  The Veteran presented 
with a depressed mood and somewhat blunted affect, but the 
Veteran occasionally smiled and displayed a good sense of humor.  
The Veteran reported some problems with concentration, with him 
occasionally having to read and re-read material in order to 
comprehend.  The Veteran reported significant forgetfulness.  The 
Veteran reported needing assistance to maintain activities of 
daily living such as dressing and bathing.  She wrote that it 
appeared that the Veteran's PTSD had been fairly consistent since 
the last VA psychiatric examination in October 2006.  She 
assigned a GAF score of 50.  

The examiner summarized that the Veteran reported chronic 
symptoms of PTSD that continued to affect his psychosocial 
functioning and quality of life to a serious degree.  She wrote 
that the Veteran continued to have significant problems with 
concentration with a limited attention span and comprehension 
problems, as well as significant forgetfulness.  On measures of 
immediate memory, however, he was able to repeat three items back 
to the examiner with no problem.  She wrote that the Veteran had 
not worked since the 1950s [the record indicates, however, he 
last worked in February 1979].

She wrote that it did not appear that the PTSD symptoms were 
associated with an inability to work.  She wrote that his 
significant medical problems appeared more contributory to his 
inability to work.  She wrote that the Veteran did not display 
impairment in communication, that his thought processes were 
within normal limits, and there was no report of alcohol or 
illicit drug usage.  She noted that he did need assistance in 
maintaining activities of daily living, particularly since the 
Veteran's 2007 stroke.  She wrote that "[o]verall, his PTSD 
symptoms do not appear to be prominent in interfering with is 
ability to be employable in at least some type of at least 
sedentary position."

There is no evidence of treatment for the psychiatric disability 
at any time since service.

The claims file contains letters from the Veteran's grandchild, 
pastor, and a person who has known the Veteran for decades.  
These letters reiterate the limitations caused by the Veteran's 
psychiatric and physical symptoms.  The Veteran's son also wrote 
a letter detailing the Veteran's experiences in combat, and the 
Veteran's lack of ability to sleep.

After review of the evidence of record, the Board finds that a 
rating higher than 50 percent for PTSD is not warranted.  The 
Board is cognizant that the evidence indicates some fluxuation in 
symptoms, and variance in GAF scores.  Further, in the initial VA 
examination, the PTSD was labelled as moderate, but severe in the 
follow-up VA examination.  The last VA examination, in February 
2008, noted that the disability has been essentially stable since 
the last VA examination, but the examiner assigned a higher GAF 
score.  In the Board's judgment, however, the preponderance of 
the evidence is against a finding that the disability warranted a 
70 percent rating during any period under appeal.

The evidence clearly indicates that the disability is 
symptomatic, causing problems with sleeping, and nightmares and 
lack of concentration.  Although the Veteran has asserted that 
there are panic attacks, the VA examinations do not document 
evidence of panic attacks.  Although there is some reference to 
past suicidal and homicidal ideation, the VA examination reports 
do not document current findings of suicidal or homicidal 
ideation.  Further, although the Veteran has complained of memory 
problems, the examiners have indicated that the memory is largely 
intact.  Thus, after review of the entire evidence of record, to 
include the Veteran's testimony, the Board finds that the 
service-connected PTSD does not more nearly approximate the 
severity contemplated by a 70 percent rating.  See 38 C.F.R. 
§§ 4.7, 4.130, Diagnostic Code 9411.  The disability is 
manifested by occupational and social impairment with reduced 
reliability and productivity; PTSD is not manifested by 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, thinking, or mood.

As the preponderance of the evidence is against a rating in 
excess of 50 percent for PTSD, the doctrine of reasonable doubt 
is not applicable , the a schedular rating in excess of 50 
percent is denied.  38 U.S.C.A. § 5107(b); see also Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  Although 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

In accordance with Thun v. Peake, 22 Vet. App. 111 (2008), there 
is a sequential three-step analysis to determine whether a case 
should be referred for extraschedular consideration.  Step one, 
is to determine whether the schedular rating adequately 
contemplates a claimant's disability picture.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is, therefore, adequate, and no referral to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service for consideration of an extraschedular rating is 
required.  If the schedular criteria do not contemplate the 
claimant's level of disability and symptomatology and the 
schedular criteria are therefore found to be inadequate, then 
step two is to determine whether the claimant's disability 
picture is exceptional with such related factors such as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular criteria.  If the disability picture meets the 
second step, then the third step is to refer the case to the 
Under Secretary for Benefits or the Director of the Compensation 
and Pension Service to determine whether an extraschedular rating 
is warranted. 

Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology.  In other words, the Veteran does not experience 
symptomatology not already contemplated by the Rating Schedule.  
As the rating criteria reasonably describe the disability and 
symptomatology, the threshold factor for extraschedular 
consideration under step one of Thun has not been met, and the 
Board need not reach the second step of the Thun analysis, that 
is, whether the disability picture is exceptional.  As the 
disability picture is contemplated by the Rating Schedule, the 
assigned schedular rating is, therefore, adequate.  Consequently, 
referral for extraschedular consideration is not required under 
38 C.F.R. § 3.321(b)(1).

As discussed further below regarding the claim for TDIU, the 
evidence is against a finding that a service-connected disability 
alone, or in combination, causes unemployability.  Therefore, 
further consideration of holding of Rice v. Shinseki, 22 Vet. 
App. 447 (2009) is unnecessary.

Foot Disability

The right foot disability has been rated as 10 percent disabling 
since July 1946.  The RO, in the December 2006 rating decision, 
denied a claim for increase.  The Veteran's representative has 
asserted that there is a retained shrapnel fragment in the foot, 
and that the wound is moderately severe.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

In Francisco v. Brown, 7 Vet. App. 55 (1994), the Court held 
that, where service connection has already been established and 
increase in the disability rating is at issue, it is the present 
level of the disability that is of primary concern.  In Hart v. 
Mansfield, 21 Vet. App. 505 (2007), however, the Court held that 
staged ratings are appropriate for an increased rating claim, 
when the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The regulations also provide 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.

The Board notes that the evaluation of the same disability under 
various diagnoses is to be avoided. That is to say that the 
evaluation of the same manifestation under different diagnoses, a 
practice known as "pyramiding," is to be avoided.  See 38 C.F.R. 
§ 4.14.  The critical inquiry in making such a determination is 
whether any of the symptomatology is duplicative or overlapping.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).

As defined by VA regulations, normal ranges of motion of the 
ankle are dorsiflexion from 0 degrees to 20 degrees, and plantar 
flexion from 0 degrees to 45 degrees.  See 38 C.F.R. § 4.71, 
Plate II.  

Diagnostic Code 5284 provides ratings for residuals of foot 
injuries.  Moderate residuals of foot injuries are rated 10 
percent disabling; moderately severe residuals of foot injuries 
are rated 20 percent disabling; and severe residuals of foot 
injuries are rated 30 percent disabling.  A Note to Diagnostic 
Code 5284 provides that foot injuries with actual loss of use of 
the foot are to be rated 40 percent disabling.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5284.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that 
in evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. § 
4.45.  In DeLuca, the Court held that a diagnostic code based on 
limitation of motion does not subsume 38 C.F.R. §§ 4.40 and 4.45 
and that the rule against pyramiding set forth in 38 C.F.R. § 
4.14 does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use, including use 
during flare-ups.

Under 38 C.F.R. § 4.73, the rating schedule sets out rating 
criteria for muscle injuries.  Diagnostic Codes 5310-5312 outline 
rating criteria specific to muscle injuries of the foot and leg.  
Under each code, a moderate injury is rated as 10 percent 
disabling.  The principles of rating muscle injuries and a 
description of what constitutes slight, moderate, moderately 
severe, and severe muscle injuries are provided in 38 C.F.R. 
§ 4.56.

Diagnostic Code 7804 provides that a painful scar will be rated 
as 10 percent disabling.  See 38 C.F.R. § 4.118, Diagnostic Code 
7804.

The Veteran underwent a VA joints examination in July 2005.  
Although prior to the period under appeal, the Board finds that 
review of this examination report helps inform the finding 
regarding the severity and history of the disability.  See 
38 C.F.R. § 4.1.  The claims file was reviewed.  The examiner 
wrote that the right foot injury stemmed from a shrapnel would, 
with the Veteran developing an infection and gangrene of the leg.  
The examiner documented that the Veteran had surgery a couple of 
weeks after the injury to remove the shrapnel.  The Veteran 
underwent additional surgeries to repair the injury.  The Veteran 
reported aching pain in the right foot which was usually worse at 
night.  Weightbearing was painful at times, and there was some 
decreased sensation and burning pain on the bottom of the foot.  
The examiner wrote that the foot condition had worsened since the 
last evaluation, with the Veteran reporting neuropathy of the 
feet.  The examiner wrote that the Veteran was not doing a lot of 
walking due to pain in the foot.

Regarding his employment, the examiner wrote that the Veteran 
last worked in approximately 1978 or 1979.  The Veteran reported 
that the foot disability did not interfere with his ability to do 
this job.  The examiner reported that the Veteran left work 
primarily because of heart problems.  The Veteran was independent 
in all activities of daily living.  The examiner noted that the 
Veteran did not do a lot of walking other than what was 
necessary.

The Veteran used a cane for ambulation.  He walked somewhat 
slowly and stiffly with a cane.  Physical examination revealed a 
well-healed 5 centimeter scar.  The distal half of the scar was 
depressed and adherent to the underlying structures.  There was 
marked tenderness to palpation and hypersensitivity to the entire 
region around the area of the wound.  The examiner detailed 
findings associated with other foot disabilities, to include a 
partial amputation of the right toe.  This disability is not 
service-connected.  There was tenderness to palpation in the 
plantar aspect of the mid and hindfoot region.  Range of motion 
testing revealed 5 degrees of dorsiflexion and 35 degrees of 
plantar flexion.  There was slight pain on motion, but no 
additional limitation of motion of the ankle.  There was slight 
swelling and enlargement of the ankle.  X-rays were reported as 
negative.  The Veteran had been diagnosed as having peripheral 
neuropathy, but the Veteran reported that the cause of the 
neuropathy had not been established.  Diagnosis was "[s]ervice 
connected residuals of gunshot wound of right foot."

The Veteran underwent another VA examination by the same examiner 
in October 2006.  The Veteran reported that the foot continued to 
bother him, with some pain as well as numbness and tingling in 
the right foot.  The Veteran had some inserts for his shoes made.  
The Veteran was able to stand and walk for only short periods of 
time due to pain, and used a cane for ambulation.  Regarding the 
effects of the disability on the Veteran's occupation, the 
examiner wrote that the Veteran had been disabled since 1979 due 
to cardiac problems.  The Veteran had then done volunteer mission 
work, but eventually gave this up secondary to problems standing 
or walking due to the service-connected foot condition as well as 
the problems due to the neuropathy.

Physical examination revealed that the Veteran moved somewhat 
slowly with a cane.  The right ankle was found to have slight 
puffiness.  The examiner made similar findings as the last 
examination regarding the residual scar.  Regarding abnormal 
weightbearing, the Veteran had a slightly tender callus on the 
tip of the great toe.  Prior to service, the Veteran had a 
partial amputation of this toe.  The Veteran also appeared to 
have some mild flexion contractures of the toes.  There was 
tenderness over the plantar aspect of the foot.

The Veteran underwent an additional VA foot examination in 
February 2008, performed by a different examiner.  The examiner 
restated the history of the injury.  The Veteran described daily 
pain in the area of the shrapnel injury.  The Veteran reported 
problems standing for more than five to ten minutes, and that he 
could only walk thirty feet.  The Veteran reported his recent 
stroke.  The Veteran currently walked with a cane, or a walker, 
or was in a wheelchair.  The Veteran denied any swelling or 
redness to the right foot.  He did complain of pain, stiffness, 
and lack of endurance.

Physical examination revealed that there was no heat, swelling or 
erythema.  The examiner wrote that residual scar was slightly 
tender to palpation, with the scar depressed and adherent to the 
underlying tissue.  On repetitive motion, there was 0-10 degrees 
of dorsiflexion and 0-20 degrees of plantar flexion.  There was 
pain to palpation along the plantar aspect and along the plantar 
arch, and in the general calcaneal area.   Regarding Deluca 
factors, he wrote that additional limitation of function could 
not be determined without resorting to mere speculation.  The 
Veteran's gait was abnormal, mostly due to a balance problem.  
The Veteran was unable to walk in tandem on his heels or his 
toes.  X-ray showed mild degenerative changes.

Regarding the Veteran's employability, the examiner wrote that it 
would be difficult for the Veteran to perform any type of 
physical work, but that the Veteran should be capable of 
sedentary type work.

Additional records document treatment for feet disability.

The claims file contains letters from the Veteran's grandchild, 
pastor, and a person who had known the Veteran for decades.  
These letters reiterate the limitations caused by the Veteran's 
psychiatric and physical symptoms.  The Veteran's son also wrote 
a letter detailing the Veteran's experiences in combat, and the 
Veteran's lack of ability to sleep.

After review of the evidence of record, the Board finds that an 
increased rating for the right foot disability is not warranted.  
Review of the examinations reports of record indicate that the 
service-connected disability is manifested by reduced range of 
motion.  In the Board's judgment, the described limitation of 
motion is moderate in severity, and thus, a 10 percent rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  The 
Board has considered the holding of Deluca.  The Board is 
cognizant that in the February 2008 VA examination the examiner 
indicated that a finding of additional functional limitation 
would require speculation.  The examiner, however, reported the 
range of motion upon repeated movement.  The Board finds that the 
examinations of record document a stable disability, and that 
previous examinations indicated that the disability was of 
moderate severity and adequately evaluated the functional 
impairment caused by the right foot disability.  There are no 
findings under the multiple examinations of record that would 
lead to a higher rating when considering the principles of 
Deluca.

Although cognizant of the representative's request that the 
disability be rated as claw foot, there is no indication that the 
service-connected disability has been diagnosed as this 
disability.  See 38 C.F.R. § 4.71a, Diagnostic Code 5278.  
Further, although the representative has said that there is a 
retained shrapnel fragment, the records clearly indicates that 
the shrapnel has been removed.  There is no indication that the 
residual disability is manifested by muscle injury residuals.  In 
addition, moderate muscle injury to the foot is rated as 10 
percent disabling.  To combine the rating would result in 
pyramiding, and thus, is avoided.  38 C.F.R. §§ 4.14, 4.73, 
Diagnostic Codes 5310-5312.

The Board highlights, however, that the record indicates that the 
residual scar is tender.  Review of the examination reports 
indicates that the scar symptoms are analogous to a painful scar, 
and thus, a separate 10 percent rating is warranted.  See 
38 C.F.R. § 4.118, Diagnostic Code 7804.  A schedular rating in 
excess of 10 percent is denied, but a separate 10 percent rating 
for the residual scar is granted.  The doctrine of reasonable 
doubt is not applicable to the aspects of the claim denied.  
38 U.S.C.A. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 56 (1990).

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  Although 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.

The analysis for considering whether a case should be referred 
for extraschedular consideration under Thun is outlined in the 
previous section in detail.  Regarding the first step of Thun, 
the Board finds that the rating criteria reasonably describe the 
Veteran's disability and symptomatology.  In other words, the 
Veteran does not experience symptomatology not already 
contemplated by the Rating Schedule.  As the rating criteria 
reasonably describe the disability and symptomatology, the 
threshold factor for extraschedular consideration under step one 
of Thun has not been met, and the Board need not reach the second 
step of the Thun analysis, that is, whether the disability 
picture is exceptional.  As the disability picture is 
contemplated by the Rating Schedule, the assigned schedular 
rating is, therefore, adequate.  Consequently, referral for 
extraschedular consideration is not required under 38 C.F.R. 
§ 3.321(b)(1).

As discussed further below regarding the claim for TDIU, the 
evidence is against a finding that a service-connected disability 
alone, or in combination, causes unemployability.  Therefore, 
further consideration of holding of Rice v. Shinseki, 22 Vet. 
App. 447 (2009) is unnecessary.

TDIU

The Veteran contends that his service-connected disabilities 
prevent him from working, due to his affected mental capacity and 
him not being able to walk and stand for the periods of time 
needed to continue to work.  The Veteran submitted evidence that 
he last worked in February 1979.

VA regulations provide that a total disability ratings for 
compensation may be assigned, where the schedular rating is less 
than total, under certain requirements.  The first requirement 
under 38 C.F.R. § 4.16(a) is a determination in the judgment of 
the rating agency that the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disabilities.  If the RO makes this determination, the 
veteran will be granted a TDIU if he has one service-connected 
disability rated at 60 percent or more disabling, or, if there 
are two or more disabilities, the veteran has a combined 
disability rated at 70 percent disabling, with one of the service 
connected disabilities rated at least 40 percent disabling.  See 
38 C.F.R. § 4.16(a).  38 C.F.R. § 4.16(b) allows for a veteran 
who does not meet the threshold requirements for the assignment 
of a total rating based on individual unemployability but who is 
deemed  by the Director of Compensation and Pension Services to 
be unable to secure and follow a substantially gainful  
occupation by reason of service-connected disabilities to be 
rated totally disabled.  

In this case, in the Board's judgment, as the service-connected 
psychiatric and orthopedic disabilities are both attributable to 
the same combat action, the disabilities are considered one 
disability for purposes of determining whether there is one 
service-connected disability rated at 60 percent or more 
disabling.  See 38 C.F.R. § 4.16(a).  Thus, the schedular 
criteria are met.  As the Veteran meets the threshold 
requirements of 38 C.F.R. § 4.16(a), the Board does not reach an 
analysis of entitlement to the benefit under 38 C.F.R. § 4.16(b).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court 
referred to apparent conflicts in the regulations pertaining to 
individual unemployability benefits.  Specifically, the Court 
indicated that there was a need to discuss whether the standard 
delineated in the controlling regulations was an "objective" one 
based on the average industrial impairment or a "subjective" one 
based upon a veteran's actual industrial impairment.  In a 
pertinent precedent decision, VA General Counsel concluded that 
the controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a substantially 
gainful occupation as the result of service-connected disability 
shall be rated totally disabled, without regard to whether an 
average person would be rendered unemployable by the 
circumstances.  Thus, the criteria for determining 
unemployability include a subjective standard.  It was also 
determined that "unemployability" is synonymous with inability to 
secure and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and nonservice-
connected disabilities may not be considered in the determination 
of whether a veteran is entitled to a TDIU.  For a veteran to 
prevail on a claim based on unemployability, it is necessary that 
the record reflect some factor which places him in a different 
position than other veterans with the same disability rating.  
The sole fact that a veteran is unemployed or has difficulty 
obtaining employment is not enough to prove unemployability.  
Additionally, it is noted that a high rating in and of itself is 
recognition that the impairment makes it difficult to obtain and 
keep employment.  Thus, the question is whether the veteran is 
capable of performing the physical and mental acts required by 
employment, not whether the veteran can find employment.  See Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The record reveals that the Veteran has multiple disabilities, in 
addition to the service-connected disabilities, to include 
residuals from a stroke in 2007.  In his January 2007 notice of 
disagreement, the Veteran wrote that he was not able to work.  He 
noted his service-connected disabilities make it hard for him to 
get around.

The Veteran submitted letters from employers dated in 2008.  The 
employers wrote that they could not hire the Veteran.  In part, 
the employers noted that the Veteran's inability to walk led to 
the determination that they would not hire the Veteran.

The claims file contains letters from the Veteran's grandchild, 
pastor, and a person who had known the Veteran for decades.  
These letters reiterate the limitations caused by the Veteran's 
psychiatric and physical symptoms.  The Veteran's son also wrote 
a letter detailing the Veteran's experiences in combat, and the 
Veteran's lack of ability to sleep.

The Board finds that entitlement to TDIU is not warranted.  The 
Board has already detailed the evidence of record regarding the 
severity of the service-connected disabilities, and in the 
earlier sections of this decision detailed the VA opinion 
evidence of record.  There is no medical evidence of record that 
indicates that the service-connected disabilities prevent 
employment.

In considering the lay and medical history as detailed above, the 
Board notes that the Veteran is competent to provide testimony 
about what he has experienced.  See Layno v. Brown, 6 Vet. App. 
465 (1994).  He is certainly competent to testify as to symptoms 
such as pain in his right foot and the effect of his PTSD on his 
ability to work.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) 
(lay testimony is competent to establish the presence of 
observable symptomatology that is not medical in nature.)  The 
question here, however, is not whether the Veteran is competent 
to say whether he experiences limitation in his right foot and 
has PTSD symptoms, but rather, whether he is unable to work 
solely because of these limitations.

The Veteran has indicated his belief that his service-connected 
disabilities affect his ability to move and to be able to handle 
the stress of employment.  The Veteran has submitted evidence 
that three employers have declined to hire him.  In this case, 
there are other significant medical disabilities that are not 
service-connected.  Distinguishing whether the source of the 
Veteran's unemployment is due to his service-connected or another 
malady is a medically complex question about which lay opinion 
will not be deemed competent.  Accordingly, the Board finds the 
opinions of trained medical examiners that the Veteran is not 
unemployable due to the service-connected disabilities to be more 
probative than the Veteran's lay opinion.

In looking at the evidence in the light most favorable to the 
Veteran, the Board simply cannot find that he is unemployable due 
to service-connected disability.  The Board is sympathic to the 
Veteran's medical status.  The record details the Veteran's 
heroic combat service.  

Unfortunately, the only evidence in support of his claim is his 
personal statements and the lay statements from others noting 
that his disabilities are symptomatic.  The record documents that 
the Veteran stopped working in 1979 due to nonservice-connected 
heart disability.  The medical evidence weighs against a finding 
that the service-connected right foot disability (and residual 
scar) and PTSD prevent employment.  As the preponderance of the 
evidence is against the claim, there is no doubt to be resolved 
and the claim is denied


ORDER

A rating in excess of 50 percent for PTSD is denied.

An increased rating for a right foot disability, currently rated 
as 10 percent disabling, is denied.

A separate 10 percent rating for residual scar is granted, 
subject to the rules and regulations governing the payment of VA 
monetary benefits.

Entitlement to TDIU is denied.



____________________________________________
Kristi Barlow
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


